Exhibit 10.2

 

WILLIS LEASE FINANCE CORPORATION

 

AMENDED AND RESTATED CERTIFICATE OF DESIGNATIONS, PREFERENCES,
AND RELATIVE RIGHTS AND LIMITATIONS
OF
SERIES A CUMULATIVE REDEEMABLE PREFERRED STOCK

 

Willis Lease Finance Corporation (the “Company”), a corporation organized and
existing under the Delaware General Corporation Law (the “Act”), hereby
certifies that the following resolutions were duly adopted by the Company’s
Board of Directors (the “Board of Directors”) as of October 7, 2016 pursuant to
Section 151(g) of the Act and this Amended and Restated Certificate of
Designations (this “Certificate of Designations”), in its final form, was
approved by the Board of Directors on October 7, 2016:

 

RESOLVED, that, pursuant to the authority conferred upon the Board of Directors
by the Company’s Certificate of Incorporation, as amended (the “Certificate of
Incorporation”), and Section 151(g) of the Act, the Board of Directors hereby
determines that none of the authorized shares of the Company’s Series A
Cumulative Redeemable Preferred Stock previously authorized pursuant to the
Certificate of Designations, Preferences, and Relative Rights and Limitations of
Series A Cumulative Redeemable Preferred Stock, filed on January 30, 2006, as
amended by the Amendment No. 1 to Certificate of Designations, Preferences, and
Relative Rights and Limitations of Series A Cumulative Redeemable Preferred
Stock, filed on October 01, 2008 with the Secretary of State of the State of
Delaware (the “2006 Series A Designation”), are outstanding and no shares will
be issued subject to the 2006 Series A Designation.

 

RESOLVED FURTHER, the Board hereby amends and restates the 2006 Series A
Designation in its entirety to establish and authorize the issuance of up to
1,000,000 shares of the Company’s 6.5% Series A Cumulative Redeemable Preferred
Stock, $0.01 par value per share, and hereby fixes the designation and amount
thereof and the voting rights, preferences and relative, participating, optional
and other special rights of the shares of this series, and the qualifications,
limitations and restrictions thereof, in addition to those set forth in the
Certificate of Incorporation as applicable to such shares pursuant to the terms
of this Certificate of Designations as follows:

 

1.                                      Designation.  The distinctive serial
designation of this series shall be the “Series A Cumulative Redeemable
Preferred Stock” (the “Series A Preferred Stock”).

 

2.                                      Number of Shares.  The total number of
shares of the Series A Preferred Stock shall be 1,000,000.  The number of shares
of the Series A Preferred Stock may from time to time be increased or decreased
(but not below the number then outstanding) by the Board of Directors, subject
to the Certificate of Incorporation, Section 151(g) of the Act, and the
provisions of this Certificate of Designations.

 

--------------------------------------------------------------------------------


 

3.                                      Dividends.

 

(a)                                 The holders of shares of the Series A
Preferred Stock shall be entitled to receive, when, as and if declared by the
Board of Directors, out of funds of the Company legally available therefor,
cumulative cash dividends at the rate described in Section 3(b). To the extent
declared by the Board of Directors, dividends will be payable quarterly on the
15th day of the first month of each calendar quarter in San Francisco,
California, or if not a Business Day in San Francisco, California, the next
succeeding Business Day in San Francisco, California, and in the case of any
accrued but unpaid dividends, at such additional times, if any, as determined by
the Board of Directors (each a “Dividend Payment Date”); provided, however, that
the first Dividend Payment Date will be January 16, 2017, in San Francisco,
California. A “Business Day” shall mean any day, other than a Saturday or a
Sunday, that is neither a legal holiday nor a day on which banking institutions
in New York, New York, San Francisco, California or Tokyo, Japan are authorized
or required by law, regulation or executive order to close.  It is expected that
the Board of Directors will declare any dividends by the end of the month prior
to the month in which such dividends are to be paid.  No less than five
(5) Business Days before each Dividend Payment Date, the Company shall notify
the holders of the Series A Preferred Stock of such Dividend Payment Date and
the amount of the dividend payment.  Dividends will accrue and be cumulative
from and including the date of issuance of the Series A Preferred Stock (the
“Original Issue Date”).  However, the Board of Directors will not be required to
declare dividends, and the holders of the Series A Preferred Stock will not be
entitled to require payment of any such dividend.

 

(b)                                 From and after the date of the issuance of
any shares of the Series A Preferred Stock, dividends at the rate per annum of
6.5% on the sum of the Liquidation Value (defined below) shall accrue on a daily
basis in arrears on such shares of the Series A Preferred Stock (subject to
appropriate adjustment in the event of any stock dividend, stock split,
combination or other similar recapitalization with respect to the Series A
Preferred Stock), and to the extent dividends are not paid on the 15th day of
the first month of each calendar quarter in San Francisco, California, all
accrued and unpaid dividends on any shares of the Series A Preferred Stock shall
accumulate and compound at 6.5% per annum on the 15th day of every
October (starting in 2017) in San Francisco, California, whether or not declared
by the Board of Directors, and shall remain accumulated, compounding dividends
until paid pursuant to this Certificate of Designations.  The amount of any
dividend payable on the Series A Preferred Stock for any full Dividend Period
(as defined herein) or any partial Dividend Period shall be prorated and
computed on the basis of a 365-day year (it being understood that the dividend
payable on January 16, 2017 may be for more or less than a full Dividend Period
and will reflect dividends accumulated from the Original Issue Date through, and
including, January 16, 2017). A “Dividend Period” shall mean the period from and
including the Original Issue Date to and including the first Dividend Payment
Date, and each subsequent period from and excluding the previous Dividend
Payment Date to and including the relevant Dividend Payment Date or other date
as of which accrued dividends are to be calculated.  Dividends will be payable
to holders of record as they appear in the stockholder records of the Company at
the close of business on the applicable record date, which shall be the date
designated by the Board of Directors as the record date for the payment of
dividends that is not more than thirty (30) nor less than ten (10) days prior to
the applicable Dividend Payment Date (each a “Dividend Record Date”).

 

2

--------------------------------------------------------------------------------


 

(c)                                  Dividends on the Series A Preferred Stock
shall be cumulative and shall accrue whether or not (i) the Company has
earnings, (ii) there are funds legally available for the payment of such
dividends or (iii) such dividends are declared by the Board of Directors.  Any
dividend payment made on the Series A Preferred Stock shall first be credited
against the earliest accrued but unpaid dividends due with respect to such
Series A Preferred Stock that remain payable.  No interest or sum of money in
lieu of interest shall be payable in respect of any dividend payment or payments
on the Series A Preferred Stock that may be cumulated and in arrears.

 

(d)                                 No dividends on the Series A Preferred Stock
shall be declared by the Board of Directors or paid or set apart for payment by
the Company at such time as the terms and provisions of any agreement of the
Company, including any agreement relating to its indebtedness and any related
waiver or amendment thereto, prohibits such declaration, payment or setting
apart for payment or provides that such declaration, payment or setting apart
for payment would constitute a breach thereof or a default thereunder, or if
such declaration or payment is restricted or prohibited by law.

 

(e)                                  Except as provided in Section 3(f) below,
unless all accrued and accumulated dividends on the Series A Preferred Stock for
all prior Dividend Periods and the then-current Dividend Period shall have been
or are (i) declared and paid in cash or (ii) declared and a sum sufficient for
the payment thereof in cash is set apart by the Company for such payment and is
deposited in trust with an independent bank or trust company that is, or whose
parent or other affiliate is, a member of the Federal Deposit Insurance
Corporation having capital and surplus of not less than $500,000,000 (an
“Eligible Trustee”), (A) no dividends shall be declared by the Board of
Directors or paid or set apart for payment by the Company on any of the
Company’s capital stock for any Dividend Period, (B) no distribution of cash or
other property may be declared or made, directly or indirectly, on or with
respect to any shares of the Company’s common stock (the “Common Stock”) or
shares of any other class or series of the Company’s capital stock ranking, as
to dividends, on a parity with or junior to the Series A Preferred Stock (other
than a dividend paid in shares of Common Stock or in shares of any other class
or series of the Company’s capital stock ranking junior to the Series A
Preferred Stock as to (i) dividends and (ii) upon a Liquidation (defined below))
for any Dividend Period, and (C) no shares of Common Stock, or any other shares
of the Company’s capital stock ranking, as to dividends or upon a Liquidation,
on a parity with, or junior to, the Series A Preferred Stock, may be redeemed,
purchased or otherwise acquired for any consideration (or any funds be paid to
or made available for a sinking fund for the redemption or retirement, purchase
or reduction of any such shares) by the Company (except by conversion into or
exchange for other shares of capital stock of the Company ranking junior to the
Series A Preferred Stock as to dividends and upon a Liquidation) for any
Dividend Period.

 

(f)                                   When dividends are not paid in full upon
the Series A Preferred Stock or any other series of preferred stock issued by
the Company ranking on a parity as to dividends with the Series A Preferred
Stock, all dividends declared upon the Series A Preferred Stock or any such
other series of preferred stock issued by the Company ranking on a parity as to
dividends with the Series A Preferred Stock shall be declared pro rata so that
the amount of dividends declared per share of the Series A Preferred Stock and
such other series of preferred stock shall in all cases bear to each other the
same ratio that accrued dividends per share on the Series A Preferred Stock and
such other series of preferred stock (which shall not include any accrual in
respect of unpaid dividends on such other series of preferred stock for prior
dividend periods if such other series of preferred stock does not have a
cumulative dividend) bear to each other.

 

3

--------------------------------------------------------------------------------


 

(g)                                  All dividends paid with respect to shares
of the Series A Preferred Stock shall be paid pro rata to the holders of such
shares entitled thereto.  Holders of shares of the Series A Preferred Stock
shall not be entitled to any dividend, whether payable in cash, property or
shares of any class of capital stock (including the Series A Preferred Stock),
in excess of the full cumulative dividends on the Series A Preferred Stock as
provided herein.

 

4.                                      Liquidation Preference.

 

(a)                                 Upon any voluntary or involuntary
liquidation, dissolution or winding-up of the affairs of the Company (a
“Liquidation”), the holders of the Series A Preferred Stock shall be entitled to
be paid out of the assets of the Company legally available for distribution to
its stockholders an amount in cash equal to a liquidation preference of $20.00
per share of the Series A Preferred Stock, plus all accrued and unpaid dividends
(whether or not declared) compounding at 6.5% per annum up to and including the
date of payment of such amount (the “Liquidation Value”), after payment of all
the Company’s indebtedness and other obligations ranking senior under Delaware
law, and before any distributions or payments are made to the holders of the
Common Stock and any other equity securities ranking junior to the Series A
Preferred Stock.  In the event that, upon a Liquidation, the available assets of
the Company are insufficient to pay the amount of the liquidating distributions
on all outstanding shares of the Series A Preferred Stock and the corresponding
amounts payable on all shares of other classes or series of the Company’s
capital stock ranking on a parity with the Series A Preferred Stock in
liquidation preference to which they would otherwise be respectively entitled,
then the holders of the Series A Preferred Stock and all other such classes or
series of capital stock ranking on a parity with the Series A Preferred Stock
shall share ratably in any such distribution of assets in proportion to the full
liquidating distributions to which they would otherwise be respectively entitled
upon such Liquidation if all amounts payable on or with respect to the shares of
the Series A Preferred Stock were paid in full, and the Company shall not make
or agree to make any payments to the holders of any equity securities ranking
junior to the Series A Preferred Stock.

 

(b)                                 In the event of a Liquidation, the Company
shall, within ten (10) days after the date the Board of Directors approves such
action, or no later than twenty (20) days after any stockholders’ meeting called
to approve such action, or within twenty (20) days of the commencement of any
involuntary proceeding, whichever is earlier, give each record holder of the
Series A Preferred Stock written notice of the proposed action by first class
mail, postage paid, at the respective addresses of such holders as they appear
on the stock transfer records of the Company.  Such written notice shall
describe the material terms and conditions of such proposed action, including a
description of the cash to be received by the holders of the Series A Preferred
Stock upon consummation of the proposed action and the payment date or dates and
the place or places on and at which the amounts distributable as a result
thereof shall be payable.  If any material change in the facts set forth in the
initial notice shall occur, the Company shall promptly give written notice to
each record holder of the Series A Preferred Stock of such material change.

 

4

--------------------------------------------------------------------------------


 

(c)                                  After payment to the holders of the
Series A Preferred Stock of the full liquidation amounts provided in this
Section 4, the holders of the Series A Preferred Stock, as such, will have no
right or claim to any of the remaining assets of the Company.

 

(d)                                 Neither the sale, lease, transfer or
conveyance of all or substantially all of the assets or business of the Company,
nor the merger or consolidation of the Company with or into any other entity or
the merger or consolidation of any other entity with or into the Company nor a
statutory stock exchange by the Company if then permitted by the Act, shall be
deemed to be a Liquidation for the purposes of this Section 4.

 

5.                                      Redemption.

 

(a)                                 Mandatory Redemption. The Series A Preferred
Stock has no stated maturity date; provided, however, that, subject to
Section 5(b), the holders of at least two-thirds (2/3) of the Series A Preferred
Stock (a “Required Majority”) shall have the option to require the Company to
redeem all or any portion of the Series A Preferred Stock (a “Mandatory
Redemption”) for cash at the Liquidation Value (the “Redemption Price”) on
ninety (90) days’ advance written notice delivered to the Company in accordance
with Section 5(f)(i) upon the occurrence of any of the following events (each
such event, a “Mandatory Redemption Event”):

 

(i)                                     October 17, 2023 (i.e., the seventh
anniversary of the Original Issue Date);

 

(ii)                                  a material breach by the Company of the
Series A Preferred Stock Purchase Agreement dated as of October 11, 2016 (the
“Stock Purchase Agreement”) that is uncured on the date a Required Majority
votes in favor of Mandatory Redemption, including breaches of representations
and warranties contained in the Stock Purchase Agreement made on the Original
Issue Date;

 

(iii)                               Charles Willis IV and CFW Partners, L.P.
(viewed collectively, as a single stockholder) cease to be the largest single
stockholder (except as a result of a share transfer conducted between the
Company’s board members or executive management team);

 

(iv)                              if the Company’s “surplus”, as defined by
Section 154 of the Act and determined in accordance with United States Generally
Accepted Accounting Principles then in effect (“Surplus”), measured as of
(w) the end of each of the Company’s fiscal years, (x) the end of each
six(6)-month period following the end of any fiscal year, (y) after payment of
any dividend, or (z) the end of each calendar quarter after any repurchase or
redemption by the Company of any capital stock, is less than the Liquidation
Value;

 

5

--------------------------------------------------------------------------------


 

(v)                                 the Company (either individually or on a
consolidated basis with its subsidiaries) incurs an operating loss or ordinary
loss for two (2) consecutive fiscal years;

 

(vi)                              the Company undergoes a consolidation, merger,
or sale of stock (other than between the Company’s board members or management
team) and the stockholders of the Company immediately prior to such transaction
hold (beneficially) less than fifty percent (50%) of the issued and outstanding
stock of the Company after giving effect to such transaction; and

 

(vii)                           the Company assigns, sells or otherwise disposes
of all or substantially all of its assets.

 

(b)                                 Surplus Requirement.  Notwithstanding
Section 5(a), the number of shares of the Series A Preferred Stock that may be
redeemed shall be limited to the Company’s available Surplus.

 

(c)                                  Redemption Date. Subject to Section 5(a),
the Series A Preferred Stock will remain outstanding indefinitely, unless the
Company decides to redeem them in accordance with this Certificate of
Designations, or they are otherwise cancelled or exchanged.  A Mandatory
Redemption Event will be subject to limitations on redemptions under applicable
Delaware corporate law, but shall otherwise be mandatory and not require
approval of the Board of Directors.

 

(d)                                 Noticed Redemption by Company.  The Company
may, at the Company’s option with ninety (90) days’ advance written notice
delivered to the holders of the Series A Preferred Stock, redeem the Series A
Preferred Stock, in whole, at any time and from time to time, on any Dividend
Payment Date for cash at a price equal to the Redemption Price.

 

(e)                                  Nothing in this Section 5 (except for the
last clause of Section 5(f)(iii)) shall prevent or restrict the Company from
purchasing, from time to time, either at a public or private sale, all or part
of the shares of the Series A Preferred Stock at such price or prices as the
Company may determine, subject to the provisions of applicable law.

 

6

--------------------------------------------------------------------------------


 

(f)                                   Procedures for Redemption.

 

(i)                                     Written election of a Mandatory
Redemption by a Required Majority (a “Redemption Election”) may be mailed to the
Company, postage paid, upon the occurrence of a Mandatory Redemption Event.  Any
Mandatory Redemption shall occur no more than 90 days following receipt by the
Company of a Redemption Election.  Promptly following receipt of a Redemption
Election, but in no event more than ten (10) days, the Company shall send
written notice (a “Redemption Notice”) of its receipt of the Redemption Election
to each holder of record of the Series A Preferred Stock.  In addition to any
information required by law or by the applicable rules of any exchange or
automated quotation system upon which the Series A Preferred Stock may be listed
or admitted for quotation and trading, a Redemption Notice shall state: (A) the
date of the closing of the redemption, which, pursuant to this Section 5(f)(i),
shall be no later than 90 days following receipt by the Company of the
Redemption Election (the applicable date, the “Redemption Date”); (B) the
Redemption Price; (C) the number of shares of the Series A Preferred Stock to be
redeemed; (D) the manner and place or places at which certificates for such
shares of the Series A Preferred Stock to be redeemed are to be surrendered for
payment of the Redemption Price; and (E) that dividends on the shares of the
Series A Preferred Stock to be redeemed will cease to accumulate on the
applicable Redemption Date. Any redemption by the Company pursuant to
Section 5(d) shall require, in addition to ninety (90) days’ advance written
notice, a notice to each record holder of shares of the Series A Preferred Stock
at the respective addresses of such holders as they appear on the Company’s
stock transfer records stating the information listed in (A) through (E) above.

 

(ii)                                  From and after the applicable Redemption
Date (unless the Company defaults in the payment of the Redemption Price),
dividends on the shares of the Series A Preferred Stock so called for redemption
shall cease to accumulate, and said shares shall no longer be deemed to be
outstanding and shall not have the status of the Series A Preferred Stock and
all rights of the holders thereof, as such, (except the right to receive the
Redemption Price) shall cease.  Upon surrender, in accordance with a Redemption
Notice, of the certificates for any shares of the Series A Preferred Stock so
redeemed (properly endorsed or assigned for transfer, if the Company shall so
require and the notice shall so state), or in the event the certificates are
lost, stolen or missing, upon delivery of an affidavit of loss, such shares of
the Series A Preferred Stock shall be redeemed by the Company at the Redemption
Price by wire transfer to the holder of record of such certificate.  In case
fewer than all of the shares of the Series A Preferred Stock represented by any
such certificate are redeemed, a new certificate or certificates shall be issued
representing the unredeemed shares of the Series A Preferred Stock without cost
to the holder(s) thereof.

 

(iii)                               Unless full cumulative dividends on all
shares of the Series A Preferred Stock have been or contemporaneously are
declared and paid in cash or declared and a sum sufficient for the payment
thereof in cash set aside for payment for all prior Dividend Periods and the
then-current Dividend Period and deposited in trust with an Eligible Trustee, no
Series A Preferred Stock shall be redeemed by the Company pursuant to
Section 5(d) unless all outstanding shares of the Series A Preferred Stock are
simultaneously redeemed and the Company shall not purchase or otherwise acquire,
directly or indirectly, any shares of the Series A Preferred Stock; provided,
however, the foregoing restrictions on redemptions and purchases shall not
prevent the acquisition of the Series A Preferred Stock by the Company pursuant
to an exchange offer made on the same terms to holders of all of the outstanding
shares of the Series A Preferred Stock for shares of Company capital stock
ranking on a parity with or junior to the Series A Preferred Stock.

 

7

--------------------------------------------------------------------------------


 

(iv)                              If on any Redemption Date the Company’s
Surplus is less than the amount necessary to pay the full Redemption Price for
the total number of shares of the Series A Preferred Stock to be redeemed
pursuant to this Section 5, the Company shall (A) take all appropriate action
reasonably within its means to maximize its Surplus available for paying the
Redemption Price, (B) first use any such Surplus to pay all accrued and unpaid
dividends and then to call for redemption the maximum possible number of shares
of the Series A Preferred Stock that it can redeem on such Redemption Date out
of all such Surplus available therefor on such date, pro rata among the holders
of the Series A Preferred Stock, based on the number of shares of the Series A
Preferred Stock held by each holder (with any necessary adjustments to avoid
fractional shares), or by any other equitable method that the Company may
determine to use, and (C) following the applicable Redemption Date, at any time
and from time to time when additional assets of the Company become legally
available to redeem the remaining the Series A Preferred Stock, the Company
shall promptly notify the holders of the Series A Preferred Stock and such
holders may then mail a Redemption Election to the Company.  If fewer than all
the shares of the Series A Preferred Stock represented by any share certificate
are to be so redeemed, the Company shall issue a new certificate for the shares
not redeemed without cost to the holder(s) thereof.

 

(v)                                 All shares of the Series A Preferred Stock
redeemed or repurchased pursuant to this Section 5 shall be retired and shall be
restored to the status of authorized but unissued shares of the Series A
Preferred Stock.

 

(g)                                  Irrevocable Redemption Right.  In the event
of a Mandatory Redemption Event, a Required Majority shall have an irrevocable
option, at any time and from time to time, to require the Company to redeem all
or any portion of the Series A Preferred Stock pursuant to this Section 5 until
all of the Series A Preferred Stock are redeemed.

 

6.                                      Voting Rights.

 

(a)                                 Holders of the Series A Preferred Stock
shall not have any voting rights, except as provided by applicable law and as
set forth in this Section 6.

 

(b)                                 Whenever dividends on any shares of the
Series A Preferred Stock are in arrears for an aggregate of six (6) or more
Dividend Periods (whether consecutive or non-consecutive) and remain unpaid (a
“Preferred Dividend Default”), the holders of the Series A Preferred Stock
(voting separately as a class with all other holders of the Series A Preferred
Stock and holders of all other series of the Company’s preferred stock upon
which like voting rights have been conferred) will be entitled to elect by
majority vote a total of two (2) additional directors of the Company (the
“Preferred Directors”) to serve on the Board of Directors (which, without the
consent of a Required Majority, will not exceed seven (7) directors in total)
until all unpaid dividends on the Series A Preferred Stock have been paid.

 

8

--------------------------------------------------------------------------------


 

(c)                                  Election of directors that are authorized
pursuant to Section 6(b) shall be conducted at a special meeting called by the
holders of record of at least twenty-five percent (25%) of the Series A
Preferred Stock (unless such request is received less than ninety (90) days
before the date fixed for the next annual or special meeting of the Company’s
stockholders) and otherwise at the next annual meeting of stockholders, and at
each subsequent annual meeting of stockholders until all dividends accumulated
on such Series A Preferred Stock for the prior Dividend Periods and the
then-current Dividend Period shall have been fully paid or declared and a sum
sufficient for the payment thereof set aside for payment and deposited in trust
with an Eligible Trustee.  In such case, the entire Board of Directors of the
Company will be increased by two (2) directors.  So long as a Preferred Dividend
Default shall continue, any vacancy in the office of a Preferred Director may be
filled by written consent of the Preferred Director remaining in office, or if
none remains in office, by a vote of the holders of record of a majority of the
outstanding Series A Preferred Stock when they have the voting rights described
above (voting separately as a class with all other series of preferred stock of
the Company upon which like voting rights have been conferred or are
exercisable).

 

(d)                                 If and when all accumulated dividends and
the dividends for the then-current Dividend Period on the Series A Preferred
Stock shall have been paid in full or a sum sufficient has been authorized and
set aside and deposited in trust with an Eligible Trustee for payment in full of
all accrued and unpaid dividends, the holders of shares of the Series A
Preferred Stock shall be divested of the voting rights set forth in
clause (b) above (subject to revesting in the event of each and every future
Preferred Dividend Default) and, if all accumulated dividends and the dividends
for the then-current Dividend Period have been paid in full, the term of office
of each Preferred Director so elected shall terminate and the size of the Board
of Directors shall be immediately decreased by two (2) directors.  Any Preferred
Director may be removed at any time, with or without cause, by the vote of, the
holders of a majority of the outstanding Series A Preferred Stock when they have
the voting rights set forth in clause (b) above.

 

(e)                                  Subject to Section 13, changes to the terms
of the Series A Preferred Stock (other than non-substantive clarifications),
shall be effective only upon vote of the Board of Directors and the affirmative
vote of at least a Required Majority.

 

9

--------------------------------------------------------------------------------


 

(f)                                   So long as any shares of the Series A
Preferred Stock remain outstanding, the Company shall not, without the
affirmative vote or consent of the holders of a Required Majority, given in
person or by proxy, either in writing or at a meeting (such series voting
separately as a class), (i) authorize or create, or increase the authorized or
issued amount of, any other class or series of shares of capital stock ranking
senior to the Series A Preferred Stock with respect to payment of dividends or
the distribution of assets upon a Liquidation or reclassify any authorized
shares of capital stock of the Company into such capital stock, or create,
authorize or issue any obligation or security convertible into or evidencing the
right to purchase any such shares of capital stock ranking senior in priority to
the Series A Preferred Stock; (ii) except for Permitted Securities, authorize or
create, or increase the authorized or issued amount of, any other class or
series of shares of capital stock that ranks pari passu to the Series A
Preferred Stock with respect to payment of dividends or the distribution of
assets upon a Liquidation or reclassify any authorized shares of capital stock
of the Company into such capital stock; (iii) authorize or create, or increase
the authorized or issued amount of, any additional shares of the Series A
Preferred Stock; or (iv) amend, alter or repeal the provisions of the
Certificate of Incorporation, this Certificate of Designations, the by-laws of
the Company or any other document similar to the foregoing, whether by merger,
consolidation, transfer or conveyance of substantially all of its assets, or
otherwise so as to materially and adversely affect any right, preference,
privilege or voting power of the Series A Preferred Stock or the holders thereof
(each such event specified in clauses (i), (ii), (iii) and (iv), an “Event”);
provided, however, with respect to the occurrence of any of the Events set forth
in clause (iv) of this Section 6(f) above, so long as any shares of the Series A
Preferred Stock remain outstanding or are converted into securities of the
surviving entity, in each case with terms, including rights, preferences,
privileges and voting or other powers that are substantially similar in all
material respects to the shares of the Series A Preferred Stock, taking into
account that, upon the occurrence of an Event, the Company may not be the
surviving entity, the occurrence of such Event shall not be deemed to materially
and adversely affect such rights, preferences, privileges or voting or other
powers of holders of the Series A Preferred Stock; provided, further that
(A) the creation or issuance of any other class or series of capital stock of
the Company ranking junior to the Series A Preferred Stock with respect to the
payment of dividends or the distribution of assets upon a Liquidation, and
(B) the creation or issuance of indebtedness or debt securities, shall not be
deemed to materially and adversely affect such rights, preferences, privileges
or voting powers and the holders of the Series A Preferred Stock shall have no
right to vote on any such increase, creation or issuance, but the Company shall
notify the holders of the Series A Preferred Stock when Permitted Securities
have been issued.  “Permitted Securities” shall mean equity securities of one or
more classes that (i) rank pari passu to the Series A Preferred Stock with
respect to payment of dividends or the distribution of assets upon a
Liquidation, (ii) have an aggregate Liquidation Value at the time of calculation
(but excluding accrued and unpaid dividends) less than or equal to Fifty-Five
Million Dollars ($55,000,000) and (iii) have a maximum per annum dividend rate
of fifteen percent (15%).  No consent of the holders of the Series A Preferred
Stock shall be required for the issuance of Permitted Securities.

 

(g)                                  On each matter submitted to a vote of the
holders of the Series A Preferred Stock in accordance with this Section 6, or as
otherwise required by law, each share of the Series A Preferred Stock shall be
entitled to one (1) vote, except that when any other series of preferred stock
of the Company shall have the right to vote with the Series A Preferred Stock as
a single class on any matter, the Series A Preferred Stock and such other series
shall have with respect to such matters, one vote per each $20.00 of Liquidation
Value.  With respect to each share of the Series A Preferred Stock, the holder
thereof may designate a proxy, with each such proxy having the right to vote on
behalf of the holder.

 

7.                                      Restrictions on Transfer.  The Series A
Preferred Stock shall be issued for long-term investment purposes only.  The
holders of the Series A Preferred Stock may not transfer all or any part of the
Series A Preferred Stock; provided, however, that such holders may assign part
or all of the Series A Preferred Stock with the consent of the Company or after
ninety (90) days after any Mandatory Redemption Event under Section 5(a) shall
have occurred.

 

10

--------------------------------------------------------------------------------


 

8.                                      Ranking.  In respect of rights to the
payment of dividends and the distribution of assets in the event of a
Liquidation, the Series A Preferred Stock shall rank: (i) pari passu to
Permitted Securities; and (ii) senior to the Common Stock and to any other class
or series of Company’s preferred stock outstanding from time to time other than
Permitted Securities and to any other of the Company’s equity securities that
the Company may issue in the future that by their terms rank junior to the
Series A Preferred Stock. For purposes of this Section 8, debt securities of the
Company that are convertible into or exchangeable for shares of capital stock of
the Company or any other debt securities of the Company shall not constitute a
class or series of capital stock of the Company until such time as they are
converted into capital stock.

 

9.                                      Headings.  The headings hereof are for
convenience of reference only and shall not affect the interpretation of any of
the provisions hereof.

 

10.                               Severability of Provisions.  If any
preferences or other rights, voting powers, restrictions, limitations as to
dividends or other distributions, qualifications or terms or conditions of
redemption of the Series A Preferred Stock set forth in the Certificate of
Incorporation or this Certificate of Designations are invalid, unlawful or
incapable of being enforced by reason of any rule of law or public policy, all
other preferences or other rights, voting powers, restrictions, limitations as
to dividends and other distributions, qualifications or terms or conditions of
redemption of the Series A Preferred Stock set forth in the Certificate of
Incorporation and this Certificate of Designations that can be given effect
without giving effect to the invalid, unlawful or unenforceable provision shall,
nevertheless, remain in full force and effect and no preferences or other
rights, voting powers, restrictions, limitations as to dividends or other
distributions, qualifications or terms or conditions of redemption of the
Series A Preferred Stock herein or therein set forth shall be deemed dependent
upon any other provision hereof or thereof unless so expressed herein or
therein.

 

11.                               No Preemptive Rights.  No holder of the
Series A Preferred Stock shall be entitled to any preemptive rights to subscribe
for or acquire any unissued shares of Company capital stock (whether now or
hereafter authorized) or securities of the Company convertible into or carrying
a right to subscribe to or acquire shares of Company capital stock.

 

12.                               Notices.  Except as otherwise provided herein,
all notices, requests, consents, claims, demands, waivers and other
communications hereunder shall be in writing and shall be deemed to have been
given: (a) when delivered by hand (with written confirmation of receipt);
(b) when received by the addressee if sent by an internationally recognized
overnight courier (receipt requested); (c) on the date sent by facsimile or
e-mail of a PDF document (with confirmation of transmission) if sent during
normal business hours of the recipient, and on the next Business Day of the
recipient if sent after normal business hours of the recipient; or (d) on the
third day after the date mailed, by certified or registered mail, return receipt
requested, postage paid. Such communications must be sent (a) to the Company, at
its principal executive offices and (b) to any holder of the Series A Preferred
Stock, at such holder’s address at it appears in the stock transfer records of
the Company (or at such other address as shall be specified in a notice given in
accordance with this Section 12).

 

11

--------------------------------------------------------------------------------


 

13.                               Amendment; Waiver.  No provision of this
Certificate of Designation may be amended, modified or waived except by an
instrument in writing executed by the Company and a Required Majority, and any
such written amendment, modification or waiver shall be binding on the Company
and each holder of the Series A Preferred Stock.  No amendment, modification or
waiver of the terms or relative priorities of the Series A Preferred Stock may
be accomplished by the merger, consolidation or other transaction of the Company
with another company or entity unless the Company has obtained the prior written
consent of a Required Majority in accordance with this Section 13.

 

IN WITNESS WHEREOF, Willis Lease Finance Corporation has authorized and caused
this Certificate of Designations to be executed by its Chief Executive Officer
and attested to by its Corporate Secretary, as of this 13th day of October,
2016.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

 

 

By:

/s/ CHARLES F. WILLIS, IV

 

 

Chief Executive Officer

 

 

 

 

Attest:

 

 

 

 

 

By:

/s/ DEAN M. POULAKIDAS

 

 

 

Corporate Secretary

 

 

 

12

--------------------------------------------------------------------------------